    Case 17-07588-CL13           Filed 07/03/19      Entered 07/05/19 15:23:10          Doc 55       Pg. 1 of 1


                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF CALIFORNIA
                                                Minute Order
Hearing Information:
                                                                                                                      0
                Debtor:    SHERRY R. DONNELL
         Case Number:      17-07588-CL13         Chapter: 13
   Date / Time / Room:     WEDNESDAY, JULY 03, 2019 10:00 AM DEPARTMENT 5
    Bankruptcy Judge:      CHRISTOPHER B. LATHAM
     Courtroom Clerk:      JILLMARIE MCGREW
      Reporter / ECR:      JENNIFER GIBSON
Matter:
         MOTION TO DISMISS CASE FILED BY TRUSTEE



Appearances:
       REBECCA PENNINGTON, ATTORNEY FOR TRUSTEE SKELTON
       AHREN A. TILLER, ATTORNEY FOR SHERRY R. DONNELL


Disposition:                                                                                              0

       VIRTUAL ENTRY ENTERED BY COURT ON 7/2/19 (re ECF No. 53):
       Matter off calendar. Trustee's Motion to Dismiss withdrawn 7/2/19 (re ECF No. 52).


       Case called on 7/3/19 at request of Debtor's counsel so guideline fees could be requested.

       Court sees Debtor's consent and Trustee's non-opposition to guideline fee request.
       Therefore, guideline fees are allowed in amount of $515 to Atty Tiller.




Page 1 of 1                                                                                         7/5/2019   3:20:58PM
